Per Curiam:
Plaintiff herein, as assignee of the insured, Irving Siegel, brought action on a policy of fire insurance. The trial was had in November, 1922, and resulted in a verdict for plaintiff. At that time the insured was under indictment for arson growing out of the fire. The trial of the indictment was had in June, 1923. There was a judgment of conviction which was subsequently affirmed by this court and by the Court of Appeals. (People v. Siegel, 208 App. Div. 716; affd., 238 N. Y. 589.) Material evidence given on the criminal trial was unknown and hence not used in the civil trial. Under these circumstances we think the motion for a new trial on the ground of newly-discovered evidence, denied before the criminal appeal was heard," should have been granted.
The order appealed from should be reversed, with costs, and the motion granted, with costs to abide the event.
All concur. Present — Hubbs, P. J., Clark, Davis, Crouch and Taylor, JJ
Order denying motion for new trial on ground of newly-discovered evidence reversed, with costs, and motion granted, with costs to abide event.